Exhibit 10.39 Adverum Biotechnologies, Inc. 1035 O’Brien Drive, Menlo Park, CA 94025 O: 650.272.6269 Amendment to January 29, 2016 Employment Offer Letter Agreement This Amendment to Employment Agreement (“Amendment”) is between Amber Salzman, Ph.D. and Adverum Biotechnologies, Inc. (formerly Avalanche Biotechnologies, Inc.) (the “Company,” and together with Dr. Salzman, the “Parties”). Dr. Salzman will be assuming the position of Chief Executive Officer of the Company, and this Amendment sets forth the new terms of employment agreed upon by the Parties with respect to Dr. Salzman’s new position. The Parties intend this Amendment to amend and, to the extent it is inconsistent with, supersede Dr. Salzman’s prior Employment Offer Letter Agreement (“Employment Agreement”), dated January 29, 2016. To the extent it is not superseded, the Employment Agreement, including the attachments and agreements referenced in it, will remain in full force and effect.
